El Juez Asociado Sr. Franco Soto,
emitió la opinión del tribunal.
Se presentó al Registro de la Propiedad de Arecibo, para su inscripción, una escritura de compraventa sobre cierto con-*872dominio en nna finca rústica, otorgada por Candelaria Ro-dríguez Salgado, como madre con patria potestad de sns me-nores hijos y se hace constar que la venta se verifica haciendo uso de la facultad que concede el artículo 1712 del Código Civil Revisado, con el objeto de evitar un pleito y por tra-tarse de bienes cuyo valor es menor de quinientos dólares.
El registrador denegó la inscripción y fundó su negativa en la siguiente nota:
“DbNbgada la inscripción solicitada, porque Candelaria Rodrí-guez Salgado,, vende el derecho de condominio que a sus menores hijos corresponde en la finca, sin estar autorizada para ello por la corte de distrito, lo que es contrario al precepto terminante del ar-tículo 229 del Código Civil, y a lo resuelto por la Corte Suprema en el caso 23 D. P. R. 473 y en el de Acosta et al. v. El Registrador, (13 enero de 1921) y porque no se trata de una finca esencialmente indivisible, sino de una parcela de terreno de fácil división material y adjudicación, en cuyo caso bastaría que sólo interviniera la repre-sentante legal de las menores (artículos 413 y 1027 del Código Civil) * *
Dicha nota ha sido recurrida y es objeto del recurso que vamos a considerar.
Según los términos de la escritura el comprador había comprado a la madre de los menores la mitad proindivisa de la finca y la razón de obtener ahora la otra mitad perte-neciente a dichos menores es porque se ha tratado de dividir la comunidad existente en la finca entre el recurrente y los menores, pero debido a que el terreno es poco y las casas que contiene no están todas en el mismo estado de conser-vación, no ha sido posible llegar a un acuerdo satisfactorio entre ambas partes, de modo que la venta al recurrente es un medio de transacción y era la manera de evitar un pleito. Se expone, además, que como la madre ni sus menores hijos tienen otros bienes de que disponer ella se ha visto obligada a ser la vendedora.
Esta última consideración sería bastante para justificar *873plenamente la nota del registrador al apreciar qne se trata de una simple venta y no de una transacción. Si existe una necesidad para vender es la corte competente la que puede decidir ese extremo por ser indispensable en ese caso la au-torización judicial, según dispone el artículq 229 del Código Civil Revisado, como quedó enmendado por la Ley No. 33 de 1911, y las decisiones que cita el registrador en su nota. Ade-más, en el caso de Acosta et al. v. El Registrador, 29 D. P. R. 9, que es muy análogo al presente y en donde se interpreta el artículo 1712 del Código Civil Revisado, se dijo por esta corte que la Ley No. 33 de 1911 probibe cualquier enajena-ción de inmuebles concerniente a menores sea o no hecha para llegar a una transacción.
No siendo, pues, una transacción y sí una venta el con-trato a que se contrae la escritura objeto de este recurso, la nota del registrador debe ser confirmada.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Aldrey y Hutchison.